RIVES, Circuit Judge
(specially concurring) :
It seems to me that the work of the subcontractors Binnings and Barnes was “related to the normal operation” of the general contractor Markwell and Hartz, Inc. (M & H). M & H was obligated by contract to complete the filtration plant expansion job. It decided to perform about four-fifths in cost of the project with its own employees and to subcontract the balance. The pile-driving contract was awarded to Binnings and the electrical work to Barnes. When Binnings’ crews honored the picket line, M & H used its own employees to complete the pile driving. While Barnes’ electrical work was more highly specialized, I do not find any contention that M & H could not have employed men to do that work.
The two dissenting members of the Board definitely stated that, “In applying the General Electric standards to the instant case, we find that the work of Binnings and Barnes was related to the normal operations of M & H, the general contractor.” (R. 112.) The reasons for that finding were then elaborately stated. The three majority members of the Board agreed that “ * * * the work of the neutral subcontractors in one sense is ‘related to M & H’s normal operations’,” but nevertheless thought that the dissent’s analysis “runs counter to firmly established principles governing common situs picketing in that (the construction) industry.” (R. 96.)
When the work done by the secondary employees is related to the normal operations of the primary employer there remains a distinction between picketing at the situs of the primary employer and picketing at a common situs where two or more employers are performing separate tasks on common premises. It seems to me that the opinion in General Electric clearly recognizes that distinction and approves the four Moore Dry Dock standards as applicable to common situs picketing. (See 366 U.S. at 676-679, 81 S.Ct. 1285.) The Carrier case went no further than General Electric and continued to recognize the importance of the location of the picketing (376 U.S. at 497, 84 S.Ct. 899).
I agree that General Electric and Carrier are not inconsistent with Denver. Denver relates to common situs picketing. General Electric and Carrier involve illegal picketing at the premises of a struck manufacturer. Except for this difference in reasoning, I concur fully with Judge Connally.